Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 1 of 97




         EXHIBIT A
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 2 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 3 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 4 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 5 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 6 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 7 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 8 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 9 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 10 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 11 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 12 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 13 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 14 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 15 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 16 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 17 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 18 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 19 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 20 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 21 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 22 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 23 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 24 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 25 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 26 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 27 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 28 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 29 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 30 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 31 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 32 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 33 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 34 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 35 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 36 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 37 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 38 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 39 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 40 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 41 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 42 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 43 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 44 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 45 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 46 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 47 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 48 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 49 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 50 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 51 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 52 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 53 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 54 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 55 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 56 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 57 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 58 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 59 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 60 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 61 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 62 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 63 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 64 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 65 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 66 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 67 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 68 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 69 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 70 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 71 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 72 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 73 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 74 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 75 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 76 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 77 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 78 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 79 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 80 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 81 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 82 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 83 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 84 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 85 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 86 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 87 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 88 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 89 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 90 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 91 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 92 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 93 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 94 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 95 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 96 of 97
Case 1:20-cv-03337 Document 1-1 Filed 11/17/20 Page 97 of 97
